Appeal from a judgment of the Supreme *1074Court at Special Term, entered June 18, 1975 in Clinton County, which dismissed a writ of habeas corpus after a hearing. The petitioner pleaded guilty in Washington County to seven counts of the crime of sodomy. Thereafter, he appealed to this court which affirmed the judgment of conviction (42 AD2d 926). On this appeal it is contended that the indictment failed to allege a crime. Special Term found that the indictment fairly apprised the petitioner of his wrongful act by setting forth each element of the crime charged. Judgment affirmed, without costs. Koreman, P. J., Sweeney, Mahoney, Larkin and Herlihy, JJ., concur.